         Case 1:20-cr-00330-AJN Document 268 Filed 05/04/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            5/4/21



  United States of America,

                 –v–
                                                                     20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                          ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       On April 30, 2021, defense counsel requested that the Court issue an order directing the

MDC to accept two hard drives from defense counsel that contain the non-Highly Confidential

discovery in this case for Ms. Maxwell’s use. Dkt. No. 260. On May 4, 2021, the Court

received the attached email from MDC legal counsel indicating that MDC does not oppose the

defense’s request and that MDC staff will coordinate with defense counsel so that Ms. Maxwell

can receive the hard drives.

       In light of this, defense counsel’s April 30, 2021 request appears moot. Defense counsel

shall raise any further issues regarding their request within two weeks of this order.



       SO ORDERED.

 Dated: May 4, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
5/4/2021             Case 1:20-cr-00330-AJN Document       268Chambers
                                            Mail - Nathan NYSD  Filed 05/04/21
                                                                       - Outlook Page 2 of 3

       Re: Memorandum endorsement in 20-cr-330, US v Maxwell
       Sophia Papapetru
       Tue 5/4/2021 11:54 AM
       To: Nathan NYSD Chambers
       Cc: John Wallace                      ;
                                                                    JeffPagliuca                        ; Laura Menninger
                                  ;                                                ; Alison Moe                         ; Andrew
       Rohrbach                                  ; Lara Pomerantz                             ; Maurene Comey


       CAUTION - EXTERNAL:



       Good afternoon Your Honor,

       I write in regards to the letter filed by Christian Everdell on April
       30, 2021. Based on prior discussions with defense counsel and the U.S.
       Attorney’s, the MDC Brooklyn is only permitted to accept external hard
       drives which were loaded and certified by the U.S. Attorney’s Office.
       However, after internal discussions, we are not opposed to accepting the
       external hard drive from defense counsel. It is our position that there
       is there is no need for an Order, as MDC will be working with Defense on
       acceptance of the hard drive. We will be in contact with defense
       counsel in coordinating acceptance of the delivery.
       Please let us know if the Court requires any additional information,
       which we will be happy to provide.




       Sincerely,

       Sophia Papapetru
       Staff Attorney
       U.S. Department of Justice
       Federal Bureau of Prisons
       Metropolitan Detention Center Brooklyn
       80 29th Street
       Brooklyn, New York 11232




       SENSITIVE/PRIVILEGED COMMUNICATION
       The information contained in this electronic message and any and all
       accompanying documents constitutes sensitive information. This
       information is the property of the U.S. Department of Justice. If you
       are not the intended recipient of this information, any disclosures,
       copying, distribution, or the taking of any action in reliance on this
https://outlook.office.com/mail/NathanNYSDChambers@nysd.uscourts.gov/inbox/id/AAMkAGI3N2ZmZDU5LTQ1OTctNDI1Yi1hMzkxLWJmYzk0YWVj…    1/2
5/4/2021             Case 1:20-cr-00330-AJN Document       268Chambers
                                            Mail - Nathan NYSD  Filed 05/04/21
                                                                       - Outlook Page 3 of 3
       information is strictly prohibited. If you received this message in
       error, please notify us immediately to make arrangements for its return
       to us.



       >>> Nathan NYSD Chambers
       5/3/2021 10:44 AM >>>
       Counsel,

       Please find attached a memorandum endorsement signed by Judge Nathan,
       which has been filed on the public docket.

       Respectfully,
       The Chambers of the Hon. Alison J. Nathan
       CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
       attachments or clicking on links.




https://outlook.office.com/mail/NathanNYSDChambers@nysd.uscourts.gov/inbox/id/AAMkAGI3N2ZmZDU5LTQ1OTctNDI1Yi1hMzkxLWJmYzk0YWVj…   2/2
